DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/12/2021, with respect to claims 1-19 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herkenrath et al. (“TWEND: Twisting and Bending as new Interaction Gesture in Mobile Devices”) in view of Cussonneau et al. (PGPUB Document No. US 2014/0298361) in view of Kim et al. (PGPUB Document No. US 2013/0324089).
Regarding claim 8, Herkenrath teaches an electronic device comprising: 
A sensor (bending sensor, Figures 1-3); a display (flexible display, “The hardware prototypes”); and at least one processor (the required processor that enables the mobile device as disclosed in the Abstract) configured to: 

Identify a function for use in the change form of the electronic device, based on detecting change of the form of the electronic device (sensor data utilized for implementing a plurality of bending gestures (“Implementation”));

However, Herkenrath does not expressly teach, identify an account for use in the changed form of the electronic device, based on detecting change of the form of the electronic device; 
Identify a user interface (UI) configuration corresponding to the identified account; 
And display a UI, based on the identified configuration.

Cussonneau teaches the concept of user accounts being assigned respective UI layout information (Cussonneau: 0100). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Herkenrath such as to enable logging into different user profiles associated with respective custom UI layout information, because this enables an added level of user customization for a plurality of users.

Kim teaches the identified function being a switch account function (Kim: 0120, FIG.19). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further enable mapping additional type of functions such as that of Kim, because this enables and added level of user customization for the user.

Therefore, the combined teachings above teaches, identify an account for use in the changed form of the electronic device, based on detecting change of the form of the electronic device (the twist gesture of Herkenrath prompting the user to switch user accounts (taught by Kim)); 

And display a UI, based on the identified configuration (logging into the user selected account and displaying the associated UI as taught by the combined teachings above).

Regarding claim 11, the combined teachings as applied above teaches the electronic device of claim 8, wherein the UI configuration comprises at least one of,
Information regarding authority to use applications stored in the electronic device,
Information regarding arrangements and types of the applications displayed on the electronic device, 
Information regarding a screen configuration regarding the electronic device (“customized contents and/or customized UI layouts” (Cussonneau: 0100)), 
Information regarding contents provided through the applications (“customized contents and/or customized UI layouts” (Cussonneau: 0100)), 
Or information regarding versions of the applications.  

Regarding claim 12, the combined teachings as applied above teaches the electronic device of claim 8, wherein the at least one processor is configured to: change a mode regarding the electronic device, based on detecting change of the form of the electronic device from a first form to a second form (the detected bend state of Herkenrath), wherein the mode comprises information regarding a screen configuration (the displayed UI displayed according to the respective UI layout information (Cussonneau: 0100)).  

Regarding claim 13, the combined teachings as applied above teaches the electronic device of claim 8, wherein the at least one processor is configured to: 

Wherein the identifying of the account for use in the changed form of the electronic device is based on a selection of one or more accounts from the plurality of accounts (selecting an account from the list of accounts as shown in FIG.19 of Kim).  

Regarding claim 14, the combined teachings as applied above teaches the electronic device of claim 8, wherein the at least one processor is configured to: 
Store information regarding an application which is executed in a first form of the electronic device (Cussonneau teaches saved customized UI information for each user profile (Cussonneau: 0100)), based on detecting change of the form of the electronic device from the first form to a second form (any customized UI information prior to the bend state (first form) will be stored such that even after the bending state (second form), which triggers switching to a different user account/profile (taught by Kim)); 
And, provide content corresponding to the stored information regarding the application, based on detecting change of the form of the electronic device from the second form to the first form (when the user switches back to the one’s own user account the system retrieves the user profile information such that “customized contents and/or customized UI layouts may be displayed seamlessly on all the RUI client devices relevant to a particular user” (Cussonneau: 0100)).  

Regarding claim 18, the combined teachings as applied above teaches the electronic device of claim 8, wherein the at least one processor is configured to adjust an account of the electronic device into the identified account (the examiner construes the limitations to be the equivalent to the system of Kim determining an account to log into, wherein the switching of accounts corresponds to “adjusting” an account).  
Claim(s) 1, 4-7 and 16 is/are a corresponding method claim(s) of claim(s) 8, 11-14 and 18. The limitations of claim(s) 1, 4-7 and 16are substantially similar to the limitations of claim(s) 8, 11-14 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1, 4-7 and 16.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herkenrath in view of Cussonneau in view of Kim as applied to the claims above, and further in view of Roussis (PGPUB Document No. US 2012/0265814).
Regarding claim 19, the combined teachings as applied above does not expressly teach but Roussis teaches the electronic device of claim 8, wherein the at least one processor is configured to add another account with current account regarding the electronic device (Roussis teaches the concept of registering new users devices (Roussis: 0049)). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to enable registering new user accounts as taught by Roussis, because this enables an efficient method for adding an increased number of users with associated user profiles.
Claim 17 is similar in scope to claim 19.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herkenrath in view of Choi (PGPUB Document No. US 2008/0113651).
Regarding claim 15, Herkenrath teaches an electronic device comprising: 
A sensor (bending sensor, Figures 1-3); a communication interface (the required communication interface for a mobile phone (“The experimental setup” para 1)); and at least one processor configured to (the required processor that enables the mobile device as disclosed in the Abstract):
Detect change of a form of the electronic device, using the sensor (measuring the bending state as disclosed in “The hardware prototypes”).


	However, Herkenrath does not expressly teach but Choi teaches the detected change of form enabling a SIM change mode being active when change of the form of the electronic device is detected (input for selecting a SIM among a list of SIM card information (Choi: 0075)): 
Identify a subscriber identity module (SIM) for use in the changed form of the electronic device (the selected SIM card (Choi: 0075)); 
And control the communication interface to communicate through a network accessible by the identified SIM (the required process of enabling the selected SIM card).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Herkenrath such as to further enable mapping additional type of functions such as that of Choi, because this enables and added level of user customization for the user.

Allowable Subject Matter
Claims 2, 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616